Case 19-34054-sgj11 Doc 474 Filed 02/24/20                    Entered 02/24/20 17:25:25              Page 1 of 27



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Maxim B. Litvak (Texas Bar No. 24002482)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD & ASSOCIATES PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for the Debtor and Debtor-in-Possession

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

                                                                  §
    In re:                                                        § Chapter 11
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1                          § Case No. 19-34054-sgj11
                                                                  §
                                     Debtor.                      §

 MOTION OF THE DEBTOR FOR ENTRY OF AN ORDER AUTHORIZING, BUT NOT
     DIRECTING, THE DEBTOR TO CAUSE DISTRIBUTIONS TO CERTAIN
                        “RELATED ENTITIES”




1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.

OCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20                 Entered 02/24/20 17:25:25         Page 2 of 27



                 The above-captioned debtor and debtor-in-possession (the “Debtor”) files this

motion (the “Motion”) for entry of an order, substantially in the form attached hereto as Exhibit

A, authorizing, but not directing, the Debtor, or its relying adviser, as appropriate, to cause the

distribution of assets, in the ordinary course of its business, to certain Related Entities that have

invested in Dynamic, AROF, and RCP (each as defined below). In support of this Motion, the

Debtor respectfully states as follows:

                                          Jurisdiction and Venue

                 1.         The United States Bankruptcy Court for the Northern District of Texas,

Dallas Division (the “Court”), has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

                 2.         Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                 3.         The statutory bases for the relief requested in this Motion are sections

105(a) and 363 of the Bankruptcy Code.

                                       Summary of Relief Requested

                 4.         In this Motion, the Debtor, through its Independent Board (defined below),

seeks this Court’s authorization, indeed its direction, to meet its obligations to the funds managed

by the Debtor. These obligations exist under contract and according to applicable law. In the

ordinary course of its business, the Debtor is routinely called upon to liquidate or wind down the

assets held by the funds under its direct or indirect management and then to distribute the proceeds

of such liquidations to the investors in the funds. Normally, these obligations – that is to liquidate

and distribute – are neither disputed nor controversial.

                 5.         And yet, because of the history of this case, one of these duties – that is the

duty to distribute – is now contested. The Committee (defined below) has voiced no objection to


                                                      2
DOCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20              Entered 02/24/20 17:25:25         Page 3 of 27



the liquidation of the assets subject to this Motion, but it does object to certain of the distributions.

The Committee says that any distributions to James Dondero, Mark Okada, or any entities related

to them should be withheld. The Debtor understands the reasons for the Committee’s objection,

but not the legal basis for it.

                 6.         Everyone would agree that the Independent Board must act in accordance

with the law in fulfilling its obligations to the Debtor’s estate. That means dealing with creditors

in the manner prescribed by Bankruptcy Code. The Independent Board takes its obligations under

the Bankruptcy Code seriously. But, the Independent Board takes just as seriously its obligations

to the funds managed by the Debtor. The Debtor is no more free to unilaterally change the

obligations it has to those funds under their operative documents and applicable law – especially

considering that many of the investors in those funds are complete strangers to this case – than it

is to unilaterally modify its obligations to creditors under the Bankruptcy Code. This is so even if

some creditors view some of the Debtor’s investors as suspicious or unworthy.

                 7.         The Debtor asks this Court to affirm that in the absence of specific

injunctive relief entered by this Court or any other court of appropriate jurisdiction, the Debtor

must fulfill its obligations under contract and according to applicable law.

                                              Background

                 8.         On October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code in the Bankruptcy Court for the District

of Delaware, Case No. 19-12239 (CSS) (the “Delaware Court”).

                 9.         On October 29, 2019, the Official Committee of Unsecured Creditors (the

“Committee”) was appointed by the U.S. Trustee in the Delaware Court.




                                                    3
DOCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20                 Entered 02/24/20 17:25:25             Page 4 of 27



                 10.        On December 4, 2019, the Delaware Court entered an order transferring

venue of the Debtor’s Bankruptcy Case to this Court [Docket No. 186]. 2

                 11.        On December 27, 2019, the Debtor filed that certain Motion of the Debtor

for Approval of Settlement with the Official Committee of Unsecured Creditors Regarding

Governance of the Debtor and Procedures for Operations in the Ordinary Course [Docket No.

281] (the “Settlement Motion”). This Court approved the Settlement Motion on January 9, 2020

[Docket No. 339] (the “Settlement Order”).

                 12.        The Settlement Order approved, among other things, certain operating and

reporting protocols [Docket Nos. 354, 466] (as amended, the “Protocols”), which, in certain

circumstances, require the Debtor to seek the approval of its Chief Restructuring Officer 3 and/or

the Committee prior to engaging in “Transactions” (as defined in the Protocols).

                 13.        In connection with the Settlement Order, an independent board of directors

was appointed on January 9, 2020, at the Debtor’s general partner, Strand Advisors, Inc. (the

“Independent Board”)

                 14.        The Debtor has continued in the possession of its property and has

continued to operate and manage its business as a debtor-in-possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in this

chapter 11 case.




2
 All docket numbers refer to the docket maintained by this Court.
3
 The Debtor’s retention of Development Specialists, Inc. as the Debtor’s Chief Restructuring Officer (the “CRO”)
was approved by this Court on January 10, 2020 [Docket No. 342].
                                                       4
DOCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20               Entered 02/24/20 17:25:25       Page 5 of 27



                                   Background to the Relief Requested

A.      The Debtor’s Business Generally

                 15.        On October 29, 2019, the Debtor filed that certain Precautionary Motion of

the Debtor for Order Approving Protocols for the Debtor to Implement Certain Transactions in

the Ordinary Course of Business [Docket No. 76] (the “Precautionary Motion”). As described in

the Precautionary Motion, the Debtor, as a registered investment adviser, provides in the ordinary

course of its business, investment management services to its clients, which include, among others,

hedge funds and private equity style funds.

                 16.        Hedge funds and private equity style funds are types of pooled investment

vehicles in which third-party investors subscribe for equity interests. These funds are governed

by a board of directors or general partner, depending on the corporate form of the fund entity, and

retain an investment manager pursuant to an investment management agreement to oversee their

investments. The fund itself, and the relationship of the investors in the fund, is governed by a

contractual governing document (e.g., a limited partnership agreement or articles of association),

and the board of directors or the general partner, as applicable – as well as the investment manager

– have fiduciary obligations to the fund entity. Further, while the investment manager may have

investment discretion under the investment management agreement, the investment manager is

also required to comply with the terms of the fund’s contractual governing documents, including

the investment management agreement, and the investment manager has fiduciary and other

obligations imposed on the investment manager by applicable law, including, the Advisers Act.

These types of funds are also often organized as two-tiered structures with a single “master” fund

that trades and holds the fund’s investment portfolio and multiple “feeder funds” that invest in the

master fund.


                                                     5
DOCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20                Entered 02/24/20 17:25:25         Page 6 of 27



                 17.        Investors in a hedge fund generally can redeem their interests in the fund on

periodic redemption dates. Redemptions occur in the ordinary course for all hedge funds, and

hedge funds manage their liquidity on an ongoing basis, by selling assets to satisfy these investor

redemptions in the ordinary course. Similarly, upon a determination by a hedge fund’s governing

body that the fund should be liquidated, the fund sells its remaining portfolio holdings in an orderly

manner and distributes the proceeds to its investors. Common reasons for a hedge fund to liquidate

include, among other things, the fund no longer being viable as a result of significant investor

redemptions.

                 18.        Private equity style funds, on the other hand, generally have a set term after

which they are required to liquidate and distribute their assets to their investors (although they may

under certain circumstances be wound down prior to the expiration of their term). Further,

investors in private equity style funds are generally not permitted to redeem their interests or

withdraw their capital from the fund. The term of a private equity style fund may, subject to the

fund’s governing documents, be extendable.

B.      Distributions from Dynamic, AROF, and RCP

Dynamic Distribution and AROF Distribution

                 19.        The Debtor manages (a) Highland Dynamic Income Fund, L.P., a Delaware

limited partnership, (b) Highland Dynamic Income Fund, Ltd., a Cayman Islands exempted

company, and (c) Highland Dynamic Income Master Fund, L.P., a Cayman Islands exempted

limited partnership (collectively, “Dynamic”). Dynamic consists of three entities: a “master fund”

(which is a Cayman exempted limited partnership) owned by two “feeder funds” (one being a

Delaware limited partnership and the other being a Cayman Islands exempted company). 4 The


4
 The documents governing Dynamic are (i) the Amended and Restated Limited Partnership Agreement of Highland
Dynamic Income Fund, L.P., dated April 1, 2018; (ii) the Amended and Restated Memorandum and Articles of
                                                      6
DOCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20                 Entered 02/24/20 17:25:25            Page 7 of 27



master funds and the Delaware feeder funds are managed by their applicable general partner, which

in each case is a wholly-owned affiliate of the Debtor. The Cayman feeder fund is governed by a

board consisting of an employee of the Debtor. The Debtor’s direct relationship with each of the

three Dynamic entities is governed by an investment management agreement under which the

Debtor serves as investment adviser to such entities. Accordingly, Dynamic is an investment

advisory client of the Debtor. An organizational chart for Dynamic is attached hereto as Exhibit

B.

                 20.        Highland Capital Management Latin America, L.P. (“HCM Latin

America”), which is an indirect wholly owned subsidiary of the Debtor that is registered as a

relying adviser of the Debtor, manages (a) Highland Argentina Regional Opportunity Fund, L.P.,

a Delaware limited partnership, (b) Highland Argentina Regional Opportunity Fund, Ltd., a

Cayman Islands exempted company, and (c) Highland Argentina Regional Opportunity Master

Fund, L.P., a Cayman Islands exempted limited partnership (collectively, “AROF”). The Debtor

has entered into a services agreement pursuant to which the Debtor provides certain back- and

middle-office services and administrative, infrastructure and other services to HCM Latin

America. AROF consists of three entities: a “master fund” (which is a Cayman exempted limited

partnership) owned by two “feeder funds” (one being a Delaware limited partnership and the other

being a Cayman Islands exempted company). 5 The master fund and the Delaware feeder fund are


Association of Highland Dynamic Income Fund, Ltd., adopted on 8 May 2018; (iii) the Second Amended and Restated
Exempted Limited Partnership Agreement of Highland Dynamic Income Master Fund, L.P., dated April 1, 2018; and
(iv) the Investment Management Agreement, dated March 28, 2013, by and among Dynamic, Highland Dynamic
Income Fund GP, LLC (f/k/a Highland Capital Loan GP, LLC) and the Debtor; (v) the Confidential Private Placement
Memorandum of Highland Dynamic Income Fund, L.P., dated April 2018; and (vi) the Confidential Private Offering
Memorandum of Highland Dynamic Income Fund, Ltd., dated April 2018 ((i) – (vi) collectively, the “Dynamic Fund
Documents”). True and accurate copies of the Dynamic Fund Documents are attached hereto as Exhibit C.
5
  The documents governing AROF are (i) the Amended and Restated Limited Partnership Agreement of Highland
Argentina Regional Opportunity Fund, L.P., dated November 1, 2017; (ii) the Amended and Restated Memorandum
and Articles of Association of Highland Argentina Regional Opportunity Fund, Ltd., adopted on 8 November 2017;
(iii) the Amended and Restated Exempted Limited Partnership Agreement of Highland Argentina Regional
                                                       7
DOCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20                   Entered 02/24/20 17:25:25             Page 8 of 27



managed by their applicable general partner, which in each case is a wholly-owned affiliate of the

Debtor. The Cayman feeder fund is managed by an independent board of Cayman-based directors

unaffiliated with the Debtor. HCM Latin America’s relationship with each of the three AROF

entities is governed by an investment management agreement under which HCM Latin America

serves as investment adviser to such entities. Accordingly, AROF is an investment advisory client

of HCM Latin America. An organizational chart for AROF is attached hereto as Exhibit D.

                 21.        Each of Dynamic and AROF received significant redemption requests from

limited partners both before and after the Petition Date. Following those requests – and as

disclosed in the Precautionary Motion – each of Dynamic and AROF began winding down. These

funds’ governing bodies (general partner and board of directors), as well as the Debtor, concluded

that Dynamic and AROF were no longer viable following such redemptions and therefore should

be liquidated in an orderly manner.

                 22.        Further, the Debtor believed (and continues to believe) that its fiduciary and

contractual obligations to Dynamic and AROF mandated an orderly liquidation and distribution of

assets to investors given that such funds were no longer viable. When a significant redemption

request is made, a fund typically is required to liquidate its assets to satisfy the redemption request,

which in turn both decreases the total assets available to satisfy later redemption requests and may

result in a fund’s costs being allocated disproportionately to the remaining investors. An orderly

liquidation helps ensure that all investors are treated in the same manner, bear the same costs, and




Opportunity Master Fund, L.P., dated November 1, 2017, as amended; (iv) the Amended and Restated Investment
Management Agreement, dated November 1, 2017, by and among AROF, Highland Argentina Regional Opportunity
Fund GP, LLC, and HCM Latin America; (v) the Confidential Private Placement Memorandum of Highland Argentina
Regional Opportunity Fund, L.P., dated March 2019, as supplemented; and (vi) the Offering Memorandum of
Highland Argentina Regional Opportunity Fund, Ltd., dated March 2019, as supplemented ((i) – (vi) collectively, the
“AROF Fund Documents”). True and accurate copies of the AROF Fund Documents are attached hereto as Exhibit
E.
                                                        8
DOCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20                     Entered 02/24/20 17:25:25               Page 9 of 27



receive distributions on a pro rata basis. Otherwise, liquidation costs and proceeds could adversely

impact some investors (likely the investors that have not submitted a redemption or withdrawal

request).

                  23.       The Debtor disclosed the proposed liquidation of Dynamic and AROF to

the Committee, and the Committee did not object.

                  24.       As such, since the Petition Date, the Debtor has taken steps to liquidate the

investments held by Dynamic and AROF and is seeking to distribute the cash to those funds’

respective investors/redeemers in accordance with the documents governing the funds. 6

Distribution of the cash to investors/redeemers is a necessary step in liquidating the funds;

Dynamic and AROF cannot close unless all assets have been distributed in accordance with the

Dynamic Fund Documents and the AROF Fund Documents, respectively.

                  25.       On January 24, 2020, the Debtor notified the Committee that it intended to

distribute (i) approximately $35 million in cash to investors/redeemers in Dynamic (the “Dynamic

Distribution”) and (ii) approximately $22 million in cash to investors/redeemers in AROF (the

“AROF Distribution”). In that notice, the Debtor disclosed that:

         • (i) CLO Holdco, Ltd. (“CLOH”), 7 (ii) Mark Okada, 8 and (iii) Highland Dynamic
           Income Fund GP, LLC (the “Dynamic GP”) 9 are investors in Dynamic 10 and that (a)




6
  In the case of AROF, all redemptions were suspended and the Fund was placed in liquidation. In the case of Dynamic,
all investors were subject to compulsory redemptions and the fund was placed in liquidation.
7
   The limited partnership interests in Dynamic held by CLOH were originally held by the Debtor. The Debtor
transferred those interests to The Get Good Nonexempt Trust (“Get Good”) on December 28, 2016, in exchange for
97.6835% of Get Good’s interest in a promissory note in original principal amount of approximately $24 million
issued by The Dugaboy Investment Trust. Get Good subsequently transferred its interests in Dynamic to the Highland
Dallas Foundation, Inc., which transferred those interests to CLOH. The Dugaboy Investment Trust has been paying
amounts due under the $24 million note, and the current principal amount is approximately $17.5 million.
8
  Mr. Okada is an investor in the Debtor and has an interest in the Debtor’s Class A limited partnership interests. Mr.
Okada resigned from his position with the Debtor prior to the Petition Date.
9
  The Dynamic GP is wholly owned by the Debtor.
10
   The Debtor is also a limited partner in Dynamic and will receive its applicable share of the Dynamic Distribution.
                                                          9
DOCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20                 Entered 02/24/20 17:25:25       Page 10 of 27



             CLOH’s share of the Dynamic Distribution was $872,194.00; (b) Mr. Okada’s share
             was $4,176,774.74; and (c) the Dynamic GP’s share was $137,182.03; and

         • CLOH is an investor in AROF, and its share of the AROF Distribution was
           $1,516,354.38.

 The Debtor further disclosed that it intended to distribute to CLOH, Mr. Okada, and the Dynamic

 GP their pro rata share of the Distributions in the same manner as distributions were being made

 to other investors.

 RCP Distribution

                  26.        In the ordinary course of its business, the Debtor also manages (a) Highland

 Restoration Capital Partners, L.P., a Delaware limited partnership, (b) Highland Restoration

 Capital Partners Offshore, L.P., a Cayman exempted limited partnership, and (c) Highland

 Restoration Capital Partners Master, L.P., a Delaware limited partnership (collectively, “RCP”).

 RCP consists of a “parallel” fund structure that invests side-by-side in the same investments on a

 proportional basis. The domestic side consists of a Delaware limited partnership, and the parallel

 Cayman side consists of a Cayman exempted limited partnership that feeds into a separate

 Delaware limited partnership. Each fund is managed by the same general partner, which is a

 wholly owned subsidiary of the Debtor. The Debtor’s direct relationship with each of the three

 RCP entities, like its relationship with Dynamic, is governed by an investment management

 agreement under which the Debtor serves as investment adviser to such entities. Accordingly,

 RCP is an investment advisory client of the Debtor. An organizational chart for RCP is attached

 hereto as Exhibit F.

                  27.        RCP is a private equity style fund, and, as a private equity fund, RCP has a

 set term after which it is required to liquidate and distribute its assets to its investors. Investors

 are not permitted to withdraw their capital from the fund. In this case, RCP had an original term

 of ten years (the “Term”) with the potential to extend the Term for two additional one year periods
                                                      10
 DOCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20                    Entered 02/24/20 17:25:25             Page 11 of 27



 if RCP’s independent advisory board (the “Advisory Board”) 11 consented to such extensions.

 RCP’s initial ten-year term expired in April 2018. The Advisory Board agreed to extend the term

 for one additional year to April 2019. However, following that one year extension, the Advisory

 Board did not consent to an additional one-year extension, and instead allowed RCP to continue

 month-to-month with the Advisory Board reserving the right to approve each additional monthly

 extension. As a condition to receiving these monthly extensions, the Debtor agreed to waive its

 management fees.

                  28.        The Advisory Board has not granted any additional extensions of the Term

 since November 2019. Because RCP is past its Term, RCP has gone into orderly liquidation under

 the terms of its governing documents. 12 As a result of that liquidation, RCP has substantial assets

 to distribute to its limited partners (the “RCP Distribution,” and together with the Dynamic

 Distribution and the AROF Distribution, the “Distributions”).

                  29.        The RCP Distribution comes from RCP’s sale of 1,700,000 shares of

 common stock in MGM Holdings, Inc. (“MGM”), which trade was disclosed to the Committee on

 February 7, 2020 (the “MGM Sale”). The MGM Sale generated $123.25 million in proceeds, all

 of which is subject to distribution to RCP’s limited partners, including the Debtor, which will

 receive approximately $18.5 million from the MGM Sale proceeds.




 11
    None of the Advisory Board members are affiliated with or related in any way to the Debtor, James Dondero, or
 Mark Okada.
 12
    The documents governing RCP are (i) Second Amended and Restated Agreement of Limited Partnership of
 Highland Restoration Capital Partners Offshore, L.P. dated April 18, 2008; (ii) the Limited Partnership Agreement of
 Highland Restoration Capital Partners, L.P., dated April 18, 2008; (iii) Amended and Restated Agreement of Limited
 Partnership of Highland Restoration Capital Partners Master, L.P., dated April 18, 2008; and (iv) the Investment
 Management Agreement, dated November 15, 2007, by and among Highland Restoration Capital Partners, L.P.,
 Highland Restoration Capital Partners Offshore, L.P., Highland Restoration Capital Partners Master, L.P., each
 parallel vehicle that may be formed from time to time, Highland Restoration Capital Partners GP, LLC, and Highland
 Capital Management, L.P. ((i) – (iv) collectively, the “RCP Fund Documents”). True and accurate copies of the RCP
 Fund Documents are attached hereto as Exhibit G.
                                                         11
 DOCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20                   Entered 02/24/20 17:25:25            Page 12 of 27



                  30.        The MGM Sale was originally part of a much larger liquidating transaction

 that was being discussed last November 2019, long before the appointment of the Independent

 Board. In late November 2019, the Debtor requested the Committee’s authorization to proceed

 first with the larger transactions and then solely the MGM Sale, but the Committee rejected both

 of these transactions.

                  31.        After the appointment of the Independent Board, the Debtor asked the

 Independent Board to re-assess the larger transaction, and while the Independent Board was

 reviewing the transaction, the Independent Board determined that the MGM Sale had been agreed

 to in November 2019 but had not yet closed. Subsequently, the Independent Board spent

 substantial time and resources considering the Debtor’s fiduciary duties to the investors in RCP

 and the benefits and risks of the transaction, the Independent Board ultimately decided not to

 proceed with the larger transaction. However, the Independent Board determined to close the

 MGM Sale in accordance with its terms, and the Independent Board notified the Committee on

 February 7, 2020, of its intention to close the MGM Sale and followed with a presentation to the

 full Committee on February 14, 2020, and with the Committee’s consent, the MGM Sale closed

 on February 24, 2020.

                  32.        Also on February 7, 2020, the Debtor notified the Committee that it

 intended to distribute the RCP Distribution as soon as practicable following their receipt by RCP

 of such liquidation proceeds. The Debtor also disclosed that Highland Capital Management

 Services, Inc. (“HCM Services”), 13 would receive a share of the RCP Distribution of

 approximately $2.1 million in the same manner as all other limited partners in RCP. 14 HCM


 13
    HCM Services received its interests in RCP from the Debtor over eleven years ago. Additional materials will be
 provided concerning HCM Services’ ownership interest.
 14
    The Debtor is also a limited partner in RCP and would receive approximately $18.5 million from the RCP
 Distribution.
                                                        12
 DOCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20                       Entered 02/24/20 17:25:25               Page 13 of 27



 Services is owned 75% by James Dondero and 25% by Mark Okada, and HCM Services is

 considered a “Related Entity” 15 under the Protocols.

 The Committee’s Objections to the Distributions

                   33.       On January 30, 2020, the Debtor, through counsel, received notice that the

 Committee objected to Dynamic and AROF making distributions to the Related Entity investors

 under the Protocols unless the Debtor satisfied three demands: (1) no part of the foregoing

 distributions are to be made to any Related Entities; (2) Dynamic and AROF must provide an

 unredacted list of all their investors; and (3) the Debtor must make demand for payment on all

 demand notes held by the Debtor. The Committee also requested information regarding how

 CLOH obtained its limited partnership interest in Dynamic. 16 The Committee has not objected to

 either Dynamic or AROF making distributions to non-Related Entity Investors.

                   34.       On February 14, 2020, the Debtor, through counsel, also received notice

 that the Committee objected to RCP making distributions to HCM Services, as a Related Entity.

 The Committee has not objected to RCP making distributions to its non-Related Entity investors.

                   35.       Under the applicable governing documents, the rights and obligations of

 Related Entity investors in Dynamic, AROF, RCP, and the Debtor’s other managed investment


 15
    A “Related Entity,” as defined in the Protocols, means “collectively (A)(i) any non-publicly traded third party in
 which Mr. Dondero, Mr. Okada, or Mr. Grant Scott, or Mr. John Honis (with respect to Messrs. Okada, Scott and
 Honis, only to the extent known by the Debtor) has any direct or indirect economic or ownership interest, including
 as a beneficiary of a trust; (ii) any entity controlled directly or indirectly by Mr. Dondero, Mr. Okada, Mr. Grant Scott,
 or Mr. John Honis (with respect to Messrs. Okada, Scott and Honis, only to the extent known by the Debtor); (iii)
 MGM Holdings, Inc.; (iv) any publicly traded company with respect to which the Debtor or any Related Entity has
 filed a Form 13D or Form 13G; (v) any relative (as defined in Section 101 of the Bankruptcy Code) of Mr. Dondero
 or Mr. Okada each solely to the extent reasonably knowable by the Debtor; (vi) the Hunter Mountain Investment Trust
 and Dugaboy Investment Trust; (vii) any entity or person that is an insider of the Debtor under Section 101(31) the
 Bankruptcy Code, including any “non-statutory” insider; and (viii) to the extent not included in (A)(i)-(vii), any entity
 included in the listing of related entities in Schedule B hereto (the “Related Entities Listing”); and (B) the following
 Transactions, (x) any intercompany Transactions with certain affiliates referred to in paragraphs 16.a through 16.e of
 the Debtor’s cash management motion [Del. Docket No. 7]; and (y) any Transactions with Charitable DAF Fund, L.P.
 (provided, however, that additional parties may be added to this subclause (y) with the mutual consent of the Debtor
 and the Committee, such consent not to be unreasonably withheld).”
 16
    See note 7, supra.
                                                            13
 DOCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20                 Entered 02/24/20 17:25:25      Page 14 of 27



 vehicles as applicable, are the same as those of other investors in the applicable funds. Further, at

 this time, the Debtor is not aware of any claims that Dynamic, AROF, or RCP have against their

 Related Entity investors. However, the Debtor understands that the Committee has started its

 investigation with respect to claims against the Related Entities but does not believe that there is

 cause to delay otherwise payable distributions to Related Entities until the Committee has

 completed its review. As such, and as discussed at greater length below, the Debtor believes that

 failing to provide such parties their pro rata share of the Distributions based upon the potential that

 the Debtor (not Dynamic, AROF, or RCP) might assert claims against the Related Entities at some

 point in the future could potentially subject the Debtor, as well as the applicable fund, to claims

 for, among other things, breach of contract and breach of fiduciary duty under applicable state law,

 federal law, and Cayman law.

                  36.        Consequently, the Debtor is filing this Motion and seeking an order from

 this Court authorizing the Debtor to cause Distributions to be made to the Related Entity investors

 in Dynamic, AROF, and RCP (collectively, the “Funds”).

                                              Relief Requested

                  37.        By this Motion, the Debtor seeks the entry of an order authorizing, but not

 directing: (i) the Dynamic Distribution to the Related Entity investors in Dynamic, in accordance

 with the Dynamic Fund Documents, (ii) the AROF Distribution to the Related Entity investors in

 AROF in accordance with the AROF Fund Documents, and (iii) the RCP Distribution to the

 Related Entity investors in RCP in accordance with the RCP Fund Documents.




                                                      14
 DOCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20                 Entered 02/24/20 17:25:25       Page 15 of 27



                                       Basis for the Relief Requested

 A.      The Governing Documents for the Funds Do Not Give Discretion Regarding
         Fund Distributions

                  38.        Each Fund is a distinct legal entity with its own property rights in its own

 assets. Further, each entity in each Fund is governed by its own set of governing documents, which

 govern how distributions are to be made to investors in the applicable Fund. As set forth below,

 because certain of the Related Entities have invested through the Cayman entities and others have

 invested through the Delaware entities, only certain documents apply to each Related Entity

 investors. The Related Entities and their applicable funds are set forth below:

                                                  Dynamic

       Related Entity                 Applicable Entity
       CLOH                           Dynamic Master Fund & Dynamic Domestic Feeder Fund
       Mark Okada                     Dynamic Master Fund & Dynamic Domestic Feeder Fund
       Dynamic GP                     Dynamic Master Fund & Dynamic Domestic Feeder Fund

                                                   AROF

       Related Entity                 Applicable Entity
       CLOH                           AROF Master Fund & AROF Cayman Feeder Fund

                                                    RCP

       HCM Services                   RCP Domestic Fund

                  39.        Because the Dynamic and AROF funds are structured as “master/feeder”

 funds, investors invest by subscribing for limited partnership interests or shares in the feeder funds;

 however, the feeder funds do not own interests in underlying portfolio investments. Those

 investments are held by the master funds, and the feeder funds are the master fund’s limited

 partners. As such, the master fund is the entity that receives the proceeds from any investment and

 then distributes those proceeds to its limited partners – the feeder funds – pursuant to the master

 fund’s governing documents. The feeder funds in turn distribute those proceeds to their limited

                                                      15
 DOCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20                Entered 02/24/20 17:25:25         Page 16 of 27



 partners or shareholders – the third-party investors – pursuant to the feeder fund’s governing

 documents. As, and by way of example, if an investor is invested in a Delaware feeder fund, the

 documents governing its distributions are the documents governing both the master fund and the

 documents governing the Delaware feeder fund. The documents governing the Cayman fund are,

 in these circumstances, generally immaterial.

                  40.        RCP is structured as a “parallel fund.” This structure is similar to the

 master/feeder structure discussed above. RCP has a master fund incorporated in Delaware;

 however, the RCP master fund only has one limited partner – the Cayman fund. The domestic

 RCP fund invests in the same portfolio investments as the RCP master fund but is not a limited

 partner of the RCP master fund. Instead, the RCP domestic fund is a standalone entity, which

 owns its own assets, receives the proceeds of those assets directly, and distributes those proceeds

 directly to its limited partners. The RCP domestic fund does not rely on distributions from the

 RCP master fund, and, consequently, for purposes of distributions to investors in the RCP domestic

 fund, the documents governing the RCP master fund and RCP Cayman fund are largely

 immaterial.

                  41.        The relevant documents are discussed below. Because of their similarities,

 the Dynamic Fund Documents and Argentina Fund Documents are addressed together.

 Dynamic Fund Documents and AROF Fund Documents

                  42.        The Dynamic and AROF Master Fund. Because on November 15, 2019,

 and November 20, 2019, respectively, the general partners of the Dynamic and AROF master funds

 elected to terminate Dynamic and AROF, respectively, Dynamic and AROF entered wind up as of

 those respective dates. 17 Upon such dates, the general partners of Dynamic and AROF became


 17
  Amended and Restated Exempted Limited Partnership Agreement of Highland Argentina Regional Opportunity
 Master Fund, L.P., dated 1 November 2017 § 6.1(a); Second Amended and Restated Exempted Limited Partnership
                                                     16
 DOCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20                      Entered 02/24/20 17:25:25               Page 17 of 27



 obligated to “promptly liquidate the business and administrative affairs of the Partnership to the

 extent feasible.” 18 Section 6.2 of each of the Dynamic and AROF master fund partnership

 agreements also provides that the limited partners in the master funds, i.e. their feeder funds,

 “shall… be paid liquidating distributions” after applicable debts are repaid. 19 Such funds’ general

 partners, therefore, have an obligation to promptly liquidate their assets and distribute the proceeds

 to such funds’ limited partners – their respective feeder funds. Generally, the failure to distribute

 such proceeds could give rise to a claim for breach of contract under Cayman law. 20

                   43.       The Dynamic and AROF Domestic Feeder Fund. Again because each of

 Dynamic and AROF are in wind up, they are required to “promptly liquidate” their business and

 affairs, and their investors, including the Related Entity investors – CLOH, Mr. Okada, and

 Dynamic GP – are required to “be paid liquidating distributions. . . pro rata in accordance with,

 and up to the positive balances of their respective Capital Accounts.” 21 Section 6.2 of the

 applicable documents, however, does not state that the Debtor can withhold any individual

 investor’s pro rata distribution. 22 Consequently, the Debtor believes it is obligated, under its



 Agreement of Highland Dynamic Income Master Fund, L.P., dated 1 April 2018 § 6.1(a); Exempted Limited
 Partnership Law (2018 Revision) § 36(10)(d).
 18
    Amended and Restated Exempted Limited Partnership Agreement of Highland Argentina Regional Opportunity
 Master Fund, L.P., dated 1 November 2017 § 6.2; Second Amended and Restated Exempted Limited Partnership
 Agreement of Highland Dynamic Income Master Fund, L.P., dated 1 April 2018 § 6.2.
 19
    Id.
 20
    Section 6.2 of each fund’s partnership agreement provides that distributions to the feeder funds only need to be
 made to the “extent feasible.” The Debtor believes that this exception does not apply here as distributions are
 “feasible” if authorized by this Court and that such exception cannot be relied on to excuse the relevant master funds
 from distributing proceeds to their feeder funds.
 21
    Amended and Restated Limited Partnership Agreement of Highland Argentina Regional Opportunity Fund, L.P., §
 6.2(a)(iii); Amended and Restated Limited Partnership Agreement of Highland Dynamic Income Fund, L.P., §
 6.2(a)(iii)
 22
    In a separate section of the applicable limited partnership agreements unrelated to liquidation, there is a provision
 requiring that Dynamic and AROF refrain from making a distribution “if such distribution would violate. . . applicable
 law.” (Amended and Restated Limited Partnership Agreement of Highland Dynamic Income Fund, L.P., § 3.13(b);
 Amended and Restated Limited Partnership Agreement of Highland Argentina Regional Opportunity Fund, L.P., §
 3.12(b).) There is currently no “applicable law” prohibiting the distributions. The Debtor still has the right to make
 the distributions if authorized by this Court.
                                                           17
 DOCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20                         Entered 02/24/20 17:25:25                 Page 18 of 27



 contractual and fiduciary duties, to petition this Court for authority to make distributions to the

 Related Entity investors.

                    44.       The Dynamic and AROF Cayman Feeder Fund. There are no Related

 Entity investors in the Dynamic Cayman feeder fund and, therefore, the documents governing the

 Dynamic Cayman feeder fund are not relevant with respect to any distributions to Related Entities

 investors.

                    45.       CLOH is invested in the AROF Cayman feeder fund. That fund suspended

 all rights of its shareholders to redeem (as well as all redemption payments) on October 30, 2019,

 to enable an orderly realization of assets following receipt of very significant redemption requests.

 While the directors of the AROF Cayman feeder fund have discretion with respect to the

 imposition (and the lifting) of the suspension of redemptions, that discretion must, as a matter of

 Cayman law, be exercised for a proper purpose in the best interests of the company and consistent

 with the directors’ fiduciary duties and fund documents. The assets of AROF have been liquidated,

 and there is no longer a reason to suspend redemptions. 23 Furthermore, since CLOH – the Related

 Party investor in the AROF Cayman feeder fund – has not yet been redeemed, it is eligible (as a

 member of a particular class and/or series of issued shares) to be paid distributions under the fund’s

 articles of association. 24 Therefore, the Debtor believes that, if the suspension of redemptions is




 23
    It may be argued that the suspension was automatically justified by the like suspension of withdrawals by the AROF
 master fund on October 30, 2019 (Offering Memorandum of Highland Argentina Regional Opportunity Fund, Ltd., at
 p. 75.), but it is also arguable that that condition fell away with the termination of the AROF master fund on November
 15, 2019. Further, it may be arguable that under section 12.5 of the AROF feeder articles of association the directors
 might be entitled to withhold redemption amounts payable to the Related Parties if required by U.S. law, but it may
 equally be arguable that that provision applies only to tax withholdings.
 24
    Amended and Restated Memorandum and Articles of Association of Highland Argentina Regional Opportunity
 Fund, Ltd. § 45.1. In the interests of full disclosure, such distributions to shareholders of a particular class and/or series
 are in the “absolute discretion” of the board of Cayman-based directors and, further, directors can hold distributions
 due to a particular member in abeyance in a separate account if such distributions “cannot be paid” to a particular
 member, though they will retain their status as a debt owed to that member. For these purposes, it might be arguable
 that a distribution “cannot be paid” if its payment is prohibited by applicable law or by an order of a court of competent
                                                              18
 DOCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20                    Entered 02/24/20 17:25:25            Page 19 of 27



 maintained and distributions are not paid to CLOH, there may be claims that the continuance of

 the suspension of redemptions and failure to pay distributions constitutes a breach of the AROF

 Cayman feeder fund’s articles of association and of the Cayman directors’ fiduciary duties. The

 Cayman-based directors are independent of the Debtor and are not required to take the Debtor’s

 direction, and if the AROF Cayman feeder fund receives assets from its master fund, the Debtor

 has no control over how the Cayman directors will treat those assets, including whether the

 Cayman directors will cause those assets to be distributed to CLOH as a Related Entity investor.

 As such, the Debtor is asking this Court to authorize distributions to the Related Entity investor in

 AROF to protect the Debtor from any liability based on the Cayman directors’ actions or inactions.

 RCP Fund Documents

                  46.        The RCP Domestic Fund. As set forth above, the RCP domestic fund has

 the same general partner as the other RCP funds but holds its own investments in parallel with

 such funds. Further, distributions to investors in the RCP domestic fund are governed a limited

 partnership agreement specific to the domestic fund. The RCP domestic fund’s distributions are

 not contingent on distributions from the RCP master fund. Under the documents governing the

 RCP domestic fund, the general partner is required to distribute assets proportionally based on

 each investor’s funded commitments as of the date of distribution, and the documents do not

 provide that a distribution can be made to one investor but not another. 25 Because the RCP

 domestic fund governing documents do not allow the general partner to select which investors are

 to receive a distribution, the Debtor believes that it is not permitted under those documents to make

 distributions to some but not all of the investors and that if the Debtor were to make a distribution


 jurisdiction. (Amended and Restated Memorandum and Articles of Association of Highland Argentina Regional
 Opportunity Fund, Ltd., Art. 45.1; 45.7.)
 25
    Limited Partnership Agreement of Highland Restoration Capital Partners, L.P, § 3.3(a); see also § 3.2 (requiring
 short term investment gains to be allocated proportionally to investors).
                                                         19
 DOCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20                        Entered 02/24/20 17:25:25                Page 20 of 27



 to a subset of investors only, it may be exposed to liability. Accordingly, the Debtor is seeking

 authority to make Distributions to the Related Entity investors as part of a liquidating distribution

 made to all investors on a pro rata basis.

                    47.      The RCP Master Fund & RCP Cayman Fund. There are no Related

 Entity investors in in RCP’s Cayman fund and, therefore, the documents governing the RCP master

 fund and the RCP Cayman fund are not currently relevant with respect to any distributions to

 Related Entities.

 Potential Fiduciary and Common Law Obligations

                    48.      The obligations of the Funds’ domestic governing entities (general partners

 and directors) are also governed by Delaware fiduciary duties. Under the laws of the State of

 Delaware, a general partner to a limited partnership owes duties of good faith, fairness and loyalty

 to its limited partners. Boxer v. Husky Oil, 329 A.2d 995, 997 (1981). Pursuant to Delaware law,

 subject to certain limitations, a general partner can limit its fiduciary duties by contract.

 Specifically, 6 Del. C. § 17-1101(d), allows for a general partner to expand, restrict or even

 eliminate its fiduciary duties, so long as the general partner’s duties of fair dealing and good faith

 are unaffected. The governing documents for the Delaware-domiciled Funds do not include a

 waiver or disclaimer of fiduciary duties that generally apply to general partners. 26

                    49.      Further, the conduct and activities of the Debtor and HCM Latin America

 as investment manager to the Funds are governed by the Advisers Act and the relevant investment

 management agreements. An investment adviser (such as the Debtor and HCM Latin America),



 26
   The only language that acts as a waiver of fiduciary duties is very narrow and does not apply to general fiduciary
 duties under state law or securities law. Specifically, there is a disclaimer of the general partner’s status as a fiduciary
 under the Employee Retirement Income Security Act of 1974 and language that limits the general partner’s liability
 for breach of fiduciary duty in connection with the use of “soft dollars” generated from brokerage transactions. There
 are also typical “standard of care” and indemnity provisions that limit liability of the general partner, but these do not
 specifically address or provide a waiver of fiduciary duties.
                                                             20
 DOCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20                  Entered 02/24/20 17:25:25           Page 21 of 27



 in managing client accounts (such as those of the Fund) or otherwise providing investment advice,

 is subject to fiduciary duties. The Supreme Court has held that Section 206 of the Advisers Act

 imposes fiduciary duties on an investment adviser by operation of law. See SEC v. Capital Gains

 Research Bureau, Inc., 375 US 180, 191 (1963). Under Section 206 of the Advisers Act, an

 investment adviser has a fiduciary duty of loyalty. This duty, among other things, requires that an

 investment adviser, as is the Debtor, ensure that it does not benefit one client (such as a Fund) to

 the disadvantage of another or to itself. 27 Relatedly, an investment adviser to pooled investment

 vehicles, such as the Funds, must comply with Advisers Act Rule 206(4)-8. Advisers Act Rule

 206(4)-8 prohibits investment advisers from defrauding investors in pooled investment vehicles

 they advise. 28 Rule 206(4)-8 extends, in part, the Debtor’s fiduciary obligations to the investors

 in such Funds.

                  50.        As set forth above, the Committee has objected to distributions being made

 to Related Entity investors because the Committee believes that the Debtor and its estate may have

 claims against such Related Entities. Although the Debtor understands that the Committee has

 commenced its investigation into potential claims against Related Entities, no claims against such

 Related Entities have been articulated and no allegations have been made that any of Dynamic,

 AROF, or RCP have claims against the Related Entities or that there is any other reason to treat

 the respective distributions to those investors differently than those being made to non-Related

 Entity investors.

                  51.        Accordingly, absent an express ability to withhold or offset distributions on

 a non-pro rata basis, the failure to make distributions otherwise due to the Related Entity investors


 27
    Proposed Commission Interpretation Regarding Standard of Conduct for Investment Advisers; Request for
 Comment on Enhancing Investment Adviser Regulation, Release No. IA-4889 (Apr. 18, 2018).
 28
    Rule 206(4)-8; Prohibition of Fraud By Advisers to Certain Pooled Investment Vehicles, Advisers Act Rel. No.
 2628 (Aug. 3, 2007).
                                                       21
 DOCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20               Entered 02/24/20 17:25:25         Page 22 of 27



 could be a potential violation of (i) the Funds’ governing documents, (ii) Delaware and/or Cayman

 fiduciary law, and (iii) the Advisers Act (to the extent the Debtor, HCM Latin America, or any

 affiliate of the Debtor has a role in causing such distributions to be withheld).        Moreover, the

 potential for a violation of the Advisers Act, Rule 206(4)-8 and the Delaware fiduciary duties is

 substantially greater if such delay has the intention of, or results in, favorable treatment to the

 Debtor or any of its affiliates in a manner that was not expressly contemplated at the time of

 investment. Because of those fiduciary obligations, the Debtor believes that it has a duty to seek

 this Court’s authority to cause each of Dynamic, AROF, and RCP to make distributions to each

 such Fund’s Related Entity investors in accordance with the applicable Fund’s governing

 documents.

 B.      Section 363(c)(1) of the Bankruptcy Code Authorizes the Debtor to Make the
         Distributions

                  52.        The Debtor believes that, but for the Protocols, Court approval of the

 Distributions to the Related Entities would not be required for the Funds to make distributions to

 their investors. However, even if Court approval were required, making the Distributions to the

 Related Entities is an ordinary course transaction authorized under section 363(c)(1). Specifically,

 section 363(c)(1) provides:

         [i]f the business of the debtor is authorized to be operated under section. . . 1108. .
         . of this title. . . the trustee may enter into transactions, including the sale or lease
         of property of the estate, in the ordinary course of business, without notice or a
         hearing, and may use property of the estate in the ordinary course of business
         without notice or a hearing.

 11 U.S.C. § 363(c)(1). As such, a debtor may engage in postpetition actions if the debtor is

 authorized to operate its business under section 1108 and such transactions are “in the ordinary

 course of business.”




                                                    22
 DOCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20                  Entered 02/24/20 17:25:25        Page 23 of 27



                  53.        An activity is “ordinary course” if it satisfies both the “horizontal test” and

 the “vertical test.” See, e.g., Denton Cty. Elec. Coop. v. Eldorado Ranch, Ltd. (In re Denton Cty.

 Elec. Coop.), 281 B.R. 876, 882 n.12 (Bankr. N.D. Tex. 2002); see also In re Roth American, Inc.,

 975 F.2d 949, 952 (3d Cir. 1992). The vertical test looks to “whether the transaction subjects a

 hypothetical creditor to a different economic risk than existed when the creditor originally

 extended credit.” In re Patriot Place, Ltd., 486 B.R. 773, 793 (Bankr. W.D. Tex. 2013). The

 horizontal test considers “whether the transaction was of the sort commonly undertaken by

 companies in the industry.” Id. Here, both the vertical test and horizontal test are satisfied.

                  54.        First, the vertical test is satisfied. The Distributions will be made in

 accordance with the applicable Fund’s governing documents, which govern the making of all

 distributions to investors, including Related Entity investors. The Distributions will thus be

 consistent with the types of distributions routinely made to investors in the Funds prior to the

 Petition Date.     Because the Debtor is engaging in the same conduct postpetition as it did

 prepetition, the Debtor’s creditors are incurring no additional risk from the Distributions. In fact,

 the risks to the Debtor’s creditors may very well increase if the Distributions are not made as the

 Funds’ investors may, as discussed above, have various claims against both the Funds and the

 Debtor, as the investment manager.

                  55.        Second, the horizontal test is satisfied.     The Debtor is an investment

 manager. Investment managers manage hedge funds, private equity funds, and other investment

 vehicles, which funds by definition distribute the proceeds of their investments to investors.

 Assuming the Debtor has any role in the Distributions, the Debtor and the Funds are simply

 attempting to do postpetition what was done prepetition and to distribute investment gains and

 losses to the Funds’ investors. A fund that sequesters gains and refuses to distribute profits would


                                                       23
 DOCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20                 Entered 02/24/20 17:25:25       Page 24 of 27



 be more than an anomaly; it would arguably be a fraud. Consequently, the horizontal test is

 satisfied as making the Distributions is entirely consistent with the operation of investment

 managers and hedge funds throughout the industry.

 C.      Making the Distributions is a Sound Exercise of the Debtors’ Business Judgment.

                  56.        Although the Debtor believes that the Distributions are ordinary course

 pursuant to section 363(c)(1), and that, but for the Protocols, this Court’s approval of the

 Distributions to the Related Entities would not be required. However, even if Court approval were

 required, the Debtor submits that the Distributions also satisfy section 363(b) of the Bankruptcy

 Code. Section 363(b)(1) of the Bankruptcy Code authorizes a debtor-in-possession to “use, sell,

 or lease, other than in the ordinary course of business, property of the estate,” after notice and a

 hearing. It is well established in this jurisdiction that a debtor may use property of the estate

 outside the ordinary course of business under this provision if there is a good business reason for

 doing so. See, e.g., ASARCO, Inc. v. Elliott Management. (In re ASARCO, L.L.C.), 650 F.3d 593,

 601 (5th Cir. 2011) (“[F]or the debtor-in-possession or trustee to satisfy its fiduciary duty to the

 debtor, creditors, and equity holders, there must be some articulated business justification for

 using, selling, or leasing the property outside the ordinary course of business.”) (quoting In re

 Continental Air Lines, Inc., 780 F.3d 1223, 1226 (5th Cir. 1986)); 441 B.R. 813, 830 (Bankr. S.D.

 Tex. 2010); GBL Holding Co., Inc. v. Blackburn/Travis/Cole, Ltd. (In re State Park Building

 Group, Ltd.), 331 B.R. 251, 254 (Bankr. N.D. Tex. 2005).

                  57.        Here, making Distributions to the Related Entities is in the exercise of the

 Debtor’s sound business judgment. As an initial matter, and as set forth above, Dynamic, AROF,

 and RCP are in liquidation because the Debtor (or, in the case of AROF, the Debtor’s relying

 adviser) has determined, in its business judgment, that continuing the existence of those funds in

 the face of substantial redemptions, on the one hand, and the expiration of the Term, on the other,
                                                      24
 DOCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20                Entered 02/24/20 17:25:25       Page 25 of 27



 is not practicable and not in the interest of those funds or their investors. In addition, failing to

 liquidate those funds in an orderly manner could result in some investors being disadvantaged. In

 order to liquidate, Dynamic, AROF, and RCP, by definition, must sell their assets, which sales

 generate cash. Under their relevant governing documents, that cash is to be distributed to investors

 in those Funds, and returning that cash to investors is how the Funds actually liquidate; the Funds

 cannot wind-down without distributing their assets to their investors. Further, the failure to

 distribute cash in accordance with the Fund Documents to all investors, including Related Entities,

 could subject the Debtor to claims for breach of contract and fiduciary duty. As such, the decision

 to liquidate Dynamic, AROF, and RCP is in the sound business judgment of the Debtor as is the

 distribution of the cash received as a result of that liquidation. Making the Distribution is the

 necessary and logical corollary to liquidating these funds and squarely within the Debtor’s business

 judgment; they cannot be wound down without making the Distribution to all investors, including

 Related Entities.


                                              No Prior Request

                  58.        No previous request for the relief sought in this Motion has been made to

 this, or any other, Court.

                                                    Notice

                  59.        Notice of this Motion shall be given to the following parties or, in lieu

 thereof, to their counsel, if known: (a) the Office of the United States Trustee; (b) the Office of the

 United States Attorney for the Northern District of Texas; (c) the Debtor’s principal secured

 parties; (d) counsel to the Committee; and (e) parties requesting notice pursuant to Bankruptcy




                                                     25
 DOCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20              Entered 02/24/20 17:25:25     Page 26 of 27




 Rule 2002. The Debtor submits that, in light of the nature of the relief requested, no other or

 further notice need be given.

                  WHEREFORE, the Debtor respectfully requests that the Court (a) grant the Motion,

 (b) enter an order, substantially in the form attached hereto as Exhibit A, and (c) grant such other

 relief as is just and proper.

                                 [Remainder of Page Intentionally Blank]




                                                   26
 DOCS_NY:40032.1 36027/002
Case 19-34054-sgj11 Doc 474 Filed 02/24/20    Entered 02/24/20 17:25:25   Page 27 of 27



  Dated: February 24, 2020.         PACHULSKI STANG ZIEHL & JONES LLP
                                    Jeffrey N. Pomerantz (CA Bar No.143717)
                                    (admitted pro hac vice)
                                    Ira D. Kharasch (CA Bar No. 109084)
                                    (admitted pro hac vice)
                                    Maxim B. Litvak (Texas Bar No. 24002482)
                                    Gregory V. Demo (NY Bar No. 5371992)
                                    (admitted pro hac vice)
                                    10100 Santa Monica Blvd., 13th Floor
                                    Los Angeles, CA 90067
                                    Telephone: (310) 277-6910
                                    Facsimile: (310) 201-0760
                                    E-mail:     jpomerantz@pszjlaw.com
                                                ikharasch@pcszjlaw.com
                                                mlitvak@pszjlaw.com
                                                gdemo@pszjlaw.com

                                    -and-

                                    /s/ Zachery Z. Annable
                                    HAYWARD & ASSOCIATES PLLC
                                    Melissa S. Hayward
                                    Texas Bar No. 24044908
                                    MHayward@HaywardFirm.com
                                    Zachery Z. Annable
                                    Texas Bar No. 24053075
                                    ZAnnable@HaywardFirm.com
                                    10501 N. Central Expy, Ste. 106
                                    Dallas, Texas 75231
                                    Tel: (972) 755-7100
                                    Fax: (972) 755-7110

                                    Counsel for the Debtor and
                                    Debtor-in-Possession




                                         27
 DOCS_NY:40032.1 36027/002
